Exhibit10. 1 N O N - E M P L O Y E E D I R E C T O R C O M P E N S A T ION Cash compensation for non-employee directors is as follows: Position Annual Retainer All Members (Base) $ Additional Retainers Board Chairman $ Board Vice Chairman $ Audit Committee Chairman $ Compensation Committee Chairman $ Nominating Committee Chairman $ Audit Committee Member (other than Chairman) $ Compensation Committee Member (other than Chairman) $ Nominating Committee Member (other than Chairman) $ Equity compensation for non-employee directors is as follows: Annual Grants. Each year, immediately following Cardica, Inc.’s Annual Meeting of Stockholders, each non-employee director will automatically be granted an option to purchase 5 0,000 shares of the Company’s common stock. Each such option will vest monthly over the ensuing year. Initial Grants. Automatically upon becoming a director, any new non-employee director shall be granted an option to purchase 75 ,000 shares of Cardica, Inc.’s common stock, vesting monthly over three years.
